DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/408,005 filed on May 9, 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending.

Allowable Subject Matter
Claims 1-20 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “when the change in electric power is greater than a load change threshold, determine an estimate of voltage-to-load sensitivity, determine the charging rate of the electric vehicle based on the nodal voltage, the determined voltage-to-load sensitivity, and a state of charge of the at least one battery, and control the charging rate for the at least one battery in accordance with the determined charging rate” in combination with all the other elements recited in claim 1.
Claims 2-11, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claim 12 recites similar limitations as claim 1, and is therefore allowable for the same reasons as claim 1.

Al-Awami et al. US PGPUB 2016/0257216 discloses a charging station for electric vehicles using voltage feedback control to control the maximum current. Al-Awami however fails to determine an estimate of voltage-to-load sensitivity when the change in electric power is greater than a load change threshold. Al-Awami therefore fails to further teach or suggest the allowable subject matter above.
Chen et al. US PGPUB 2013/0257372 discloses a charging station for electric vehicles which determines a sensitivity coefficient for a bus node. However, Chen, alone or in combination with Al-Awami fails to disclose the allowable subject matter indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859